Case 1:19-mj-03146-JMC Document3 Filed 10/31/19 Peas ObNaH: | yr

IN THE UNITED STATES DISTRICT COURT
FOR DISTRICT OF MARYLAND .
19-3146 jue

IN THE MATTER OF THE SEARCH OF _| Case No.
THE SUBJECT ELECTRONIC DEVICES
DESCRIBED IN ATTACHMENT A UNDER SEAL

 

 

AFFIDAVIT IN SUPPORT OF A SEARCH WARRANT

I, Special Agent John Zorbas of the Federal Bureau of Investigation (“FBI”), being duly
sworn, declare and state as follows:

INTRODUCTION

1. I am an investigative or law enforcement officer of the United States within the
meaning of Title 18, United States Code, Section 2510(7), that is, an officer of the United States
who is empowered by law to conduct investigations of, and to make arrests for, offenses
enumerated in Section 2516 of Title 18, United States Code.
2, I submit this affidavit in support of an application for search warrants authorizing
a search of the following property (collectively, the “TARGET DEVICES”), also described in
Attachment A:
a. One Apple iPhone 6s cellular telephone; model A1687; bearing IC: 579C-
E2944A; FCC-ID: BCG-E2944A (“TARGET DEVICE 1”); and
b. One Apple I-Phone §; model A1688; bearing IC: 579C-E2946A; FCC-ID: BCG-
E2946A (“TARGET DEVICE 2”).
3. The TARGET DEVICES are currently in the custody of the FBI in the District
of Maryland. I submit that there is probable cause to believe that there is evidence located in the
TARGET DEVICES concerning the following offenses: conspiracy to distribute controlled

substances, in violation of 21 U.S.C. § 846; felon in possession of a firearm, in violation of 18
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 2 of 14 .
19+3146 jue
U.S.C. § 922(g); possession of a firearm in furtherance of a drug trafficking crime, in violation of
18 U.S.C, § 924(c); conspiracy to participate in a racketeering enterprise, in violation of 18
U.S.C. § 1962(d); and conspiracy to commit a violent crime in aid of racketeering, in violation of
18 U.S.C. § 1959 (the “Target Offenses”).

4. The search warrant would authorize the forensic examination of the TARGET
DEVICES for the purpose of identifying electronically stored data particularly described in
Attachment B and using the protocols described in Attachment B by members of the FBI or their
authorized representatives, including but not limited to, other law enforcement agents assisting in
the investigation.

5. Because I submit this affidavit for the limited purpose of establishing probable
cause for the issuance of a search warrant, I] have not included every detail of every aspect of the
investigation. Rather, I have set forth only those facts that I believe are necessary to establish
probable cause. 1 have not, however, excluded any information known to me that would defeat a
‘determination of probable cause. The information contained in this affidavit is based upon my
_ personal knowledge, my review of documents and other evidence, and my conversations with
other law enforcement officers and other individuals. |

EXPERTISE

6. I am a Special Agent with the Federal Bureau of Investigation and have been so
employed for approximately three years. I am currently assigned to the Baltimore Safe Streets
squad, where I am responsible for the investigation of violent gangs. As an FBI Special Agent, I
have participated in a number of gang investigations. In addition, I have received both formal
and informal training from the FBI regarding gang investigations. Prior to joining the FBI, I

served as an Illinois law enforcement officer for approximately twelve years. I have made
Case 1:19-mj-03146-JMC Document3 Filed 10IsNT 9 Pape 3 r'6

4
JMG

numerous arrests for violations of federal and state law and have testified on numerous
occasions, which has contributed to convictions in two states.

7. | received specialized training in homicide investigations, drug recognition and
interdiction, crime scene investigations, evidence collection, gang investigations, interviews and
interrogation, forensic statement analysis, search warrant applications, cellular phone/electronic
media searches. I received specialized training in the application and service of high-risk search
watrants and in the use of social media in criminal investigations.

8. With respect to drug trafficking and homicide investigations in particular, I] have
worked directly with confidential sources and informants to conduct controlled purchases of
controlled dangerous substances. During these investigations, I performed duties associated with
electronic surveillance including, but not limited to, serving as the case agent, monitoring
consensual telephone calls, conducting surveillance, mterpreting intercepted conversations, and
transcribing those same conversations. I listened to thousands of intercepted communications
between individuals involved in or suspected to be involved in the distribution of controlled
dangerous substances. As a result of these investigations, I have extensive experience in
debriefing defendants, informants, participants, and various persons directly involved in buying
and distributing controlled dangerous substances and have become familiar with the language
and terminology used by those persons, the prices of controlled dangerous substances, the
packaging used to distribute these substances, and the organizational structure of enterprises that
traffic in controlled dangerous substances. I am familiar with the use of wire and electronic
communication devices by drug traffickers, the patterns of activity of drug traffickers, and the

methods and language and terms that are used by drug traffickers to disguise drug trafficking and
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 4 of 14

19-314 6 jue

the source and nature of the profits they earn from their illegal activities. Based on this

familiarization, I know the following:

a.

Drug trafficking is an ongoing and recurring criminal activity. As contrasted with
crimes against persons, which tend to be discrete offenses, drug trafficking is an
illicit commercial activity that is characterized by regular, repeated criminal
activity;

Individuals who possess or own handguns or other weapons frequently
photograph themselves holding the handguns or other weapons.

The fruits and instrumentalities of criminal activity are often concealed in digital
form. Furthermore, digital camera technology is often used to capture images of
tools and instrumentalities of pending criminal activity. Cell phones have both
digital storage capacity and digital camera capabilities.

Individuals involved in gang networks often use digital storage devices to
maintain telephone number “contact lists” of individuals who may have assisted
in the planning of this and other criminal activity and sometimes take photographs
of themselves and/or co-conspirators.

Individuals who possess or own hand guns or other weapons frequently
photograph themselves holding the handguns or other weapons.

Photographs on a suspect’s digital devices sometimes show the suspect(s)
handling proceeds or other property related to the criminal gang’s networks.
Individuals who engage in criminal street gang activities often use cellular
telephones to communicate with co-conspirators via phone calls and text

messages.
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 5 of 14

19-314 6 suc

h. Drug traffickers, use cellular telephones to coordinate with suppliers, customers,
and co-conspirators and frequently switch phones or utilize multiple cellular
telephones to evade law enforcement; and

i. Drug traffickers often place ‘contro! and ownership of assets (including real
property) in names other that their own to avoid detection of those assets and
locations by government agencies. Even though assets are in the names of other
people, drug traffickers retain ownership, control, and use of the assets, exercising
‘dominion and control over them.

9. } am familiar with the history and structure of the Bloods gang and subsets of the
Bloods gang based on my training, experience, including but not limited to the review of law
enforcement generated reports of witness interviews with former and present gang members,
information obtained from gang experts within federal and state law enforcement, other gang
prosecutions in state and federal court, and review of open source media and/or information.

10. The Bloods gang originated in Los Angeles, California in the 1960s. Bloods
members engaged in violent crime to gain control of their local neighborhoods in Los Angeles.
In order for the Bloods gang to expand their enterprise, Bloods leaders gave their blessing to
other high-ranking members in different cities around the United States to form new Bloods
subsets. For example, the “Piru” subset of the Bloods originated on Piru Street in Compton,
California. A subset of Piru is the “Fruit Town Brims” (“FTBs”). The FTBs established their
presence on the East Coast within the Maryland Division of Corrections by recruiting new
members that were incarcerated. In or around 2005, a high-ranking member of the FTBs gave
his blessing for the establishment, on the East Coast, of the South Side Brims (“SSB”) a/k/a “5-9

Brims.”
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 6 of 14

19-3146 gue

il. SSB operates in San Diego, Washington, D.C., Maryland, Pennsylvania, Virginia,
South Carolina, Georgia, and other states across the country. SSB gang members actively recruit
new members, including juveniles. Law enforcement estimates that there are hundreds of
members who associate with the SSB. SSB members engage in criminal activity including
murder, drug trafficking, weapons trafficking, assault, home invasions, carjackings, and robbery.
SSB members participate in violent crime to expand territory, increase financial stability, and to
rise through the ranks of leadership.

12. All information contained in this Affidavit is either personally known to me, has
been related to me by other law enforcement officers, and/or has been obtained from records,
documents, and other sources gathered during this investigation. All conversations and
statements described in this Affidavit are related in substance and in part unless otherwise
indicated.

PROBABLE CAUSE

13. The FBI and other state and federal agencies are investigating the criminal
activities of the SSB in Maryland. Individuals associated with the SSB are believed to have been
involved in arson, narcotics, firearms trafficking and other firearms-related offenses, violent
crime, and homicides in Maryland and elsewhere. The investigation includes the SSB’s efforts
to recruit new members in Maryland and expand its influence in Maryland. During its
investigation, FBI and other members of law enforcement have arrested and interviewed SSB
members and have reviewed Facebook and telephone activity of SSB associates in Maryland.
As further: described below, FBI has gathered information establishing gang activity via its
members.

A) TARGET DEVICE 1
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 7 of 14

19-314 6 wuc
14. ‘In the course of this investigation, the FBI identified Rodney MADDEN as a
member of SSB. For example, on March 8, 2018, Facebook account “Turk Brim,” which is the
account belonging to SSB member James MCCOY, posted a phote of MCCOY, MADDEN, and
another member of the gang posing together and making hand signs known to be used by Bloods
gang members. MADDEN is seen in the photos below wearing black, brandishing what appears

to be a firearm, and promoting SSB:

0 ee ne ne re ee ee

Bbov Allstar.
March & at 10:51PM: @

       
    
 

#brimgangordontbang
#shooters
#mybrovaskeeper

SS 852822
Taye OG KingManiak Lassiter

      
     
  
 

 

. LOGGED.

OCT 16 2013

 

 

ATBALTIVE 3
DISTRICT OF MARYLAND

1 Comment

  

 

15. On March 28, 2018 a Baltimore County undercover Officer (UC3816) contacted

MADDEN via text (410-565-2014) to purchase $100 of crack/cocaine from MADDEN. Law

FILED___ ENTERED
RECEIVED

CLERK, U.S. D'STRICT COURT
BY DEPUTY

—~-
Case 1:19-mj-03146-JMC Document3 Filed 10/31/19 Page 8 of 14

19-314 6 gue

enforcement had obtained MADDEN’s phone number via a confidential human source. Upon
arrival, MADDEN entered the UC vehicle and provided the UC with CDS. The UC and
MADDEN also discussed the potential of conducting future narcotic transactions. The
transaction was recorded by Baltimore County Police. The CDS was submitted to the Baltimore
County lab and positive results for crack/cocaine were returned.
16. On March 31, 2018 the Maryland State Police completed a traffic stop on a
-vehicle in which MADDEN was riding in the back seat. Recovered from Madden’s possession
was a loaded firearm. Officers also recovered from the vehicle a clear plastic bag containing
suspected marijuana, a red ski mask, black gloves, and a red bandana. Madden was subsequently
arrested and charged with Possession of Marijuana Less than 10 grams and Possession of a
Firearm by a Felon. On July 23, 2018, an FTA-VOP-Distribution of CDS was issued for
MADDEN (Warrant number: 03K 18003189). On July 26, 2018, MADDEN was arrested and
served with the aforementioned warrant at 736 Peach Orchard lane, Towson Maryland by
Baltimore County Police Department.

17. On October 18, 2018, a Criminal Complaint was issued for MADDEN charging
him with Possession with Intent to Distribute a Controlled Substance, in violation of 21 U.S.C. §
841, arising out of the March 28, 2018 controlled purchase of narcotics, among other controlled
purchases. See SAG-18-02844, ECF 1-1.

18. On October 19, 2018, MADDEN was transported from Baltimore County
Detention Center (BCDC) to the custody of the United States Marshalls at the United States
Court House by the Special Agents of the Federal Bureau of Investigation (FBD. BCDC turned
over an envelope containing the belongings of MADDEN to the transporting Agents. The

envelope contained TARGET DEVICE 1. AGENTS submitted TARGET DEVICE 1 into the
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page,9 of 14

19-314 5 gue

FBI evidence control unit. MADDEN was subsequently indicted on November 20, 2018 by a
federal grand jury sitting in the District of Maryland for Possession with Intent to Distribute a
Controlled Substance, in violation of 21 U.S.C. § 841. See DKC-18-576, ECF 15.

B) TARGET DEVICE 2

19. On or about August 12, 2016, Nelson PRYOR, a member of SSB, was arrested in
connection with an attempted murder in Baltimore, Maryland. The incident was captured by a
BPD City Watch surveillance camera. The video captures PRYOR attempting to shoot a person
in the head (“Victim 1”) with a gun. Despite the close proximity of Victim 1, PRYOR missed
Victim 1] and then immediately fled the scene. Officers caught PRYOR a short distance away and
arrested him. At the time, officers recovered TARGET DEVICE 2 from PRYOR’s person.
TARGET DEVICE 2 was submitted to the BPD Evidence Control unit. The phone was later
obtained by the FBI and is currently in the custody of the FBI in the District of Maryland.

20. On April 6, 2017, PRYOR pleaded guilty to Assault First Degree and Use of a
Firearm by a Felon for the aforementioned incident. I have subsequently reviewed the BPD City
Watch camera and observed the attempted murder of Victim 1. From watching the video, I
observed a person I believed to be John HAIRSTON, a leader in SSB, present at the attempted
murder.

21. In the course of this investigation, investigators have spoken to a confidential
source of information (“CS-1°) regarding SSB. CS-1 was a member of SSB and was familiar
with the gang’s activities. CS-1 has agreed to cooperate with the government for consideration
with CS-1’s pending criminal case. CS-1 has agreed to plead guilty to RICO conspiracy. CS-1’s
information has been corroborated to the extent possible and law enforcement considers CS-1

reliable.
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 6 of 14

19-8146 jue

22. _CS-] reported that PRYOR carried out the attempted murder under orders from
SSB leadership, including HAIRSTON. CS-1 stated that CS-1 knew this because CS-1 attended
a gang meeting where the gang discussed the plan to kill Victim 1 and that HAIRSTON chose
PRYOR to do the killing.

23. PRYOR and HAIRSTON are “Friends” on Facebook. Facebook url:
https://www.facebook.com/59.SS.brim with user-name Nelson Pryor. Posted in the intro section
of PRYOR’s public profile is the following: “59  SouthSide Brim
BASEMENT.OcKEANVIEW.PRIMETIME. (B.O.P.GANG)” and a photo depicting a hand

gesture that I know through my training and experience to be a Bloods gangs sign.

AYE Pryor,.J-

Caran all ae PS Foiow @ messoge |

Timeline About Friends Photes More =

 

OO YOU KNOW NELSON?

Foflow Nelson to get his public pests in your News Feed.

@Q Intro Neison Pryor shared a phato.
August 10, 2016 -@

(Pa ede a ean ye
TACOS ISON TAATETTS
fmt Lives in West Baltimore. Marviand

24. The Target Devices are currently in the custody of the FBI in the District of

 

Maryland and are in the same or substantially similar condition as when it was first seized by law

enforcement.

10
JMG

Case 1:19-mj-03146-JMC Document3 Filed ee: re of 14

SEARCH OF THE SUBJECT ELECTRONIC DEVICES

25. Based on my knowledge, training, and experience, I know that electronic devices
such as cellular phones can store information for long periods of time. Similarly, things that have
been viewed via the internet are typically stored for some period of time on the device. This
information can sometimes be recovered with forensics tools. There is probable cause to believe
that things that were once stored on the Subject Electronic Device may still be stored on those
devices, for various reasons, as discussed in the following paragraphs.

26. As further described in Attachment B, this application seeks permission to locate
not only electronically stored information that might serve as direct evidence of the crimes
described on the warrant, but also forensic evidence that establishes how the device was used,
the purpose of its use, who used it, and when. There is probable cause to believe that this
forensic electronic evidence might be on the device because data on the storage medium can
provide evidence of a file that was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that has been deleted from a word
processing file). Virtual memory paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active. Web browsers, e-mail
programs, and chat programs store configuration information on the storage medium that can
reveal] information such as online nicknames and passwords. Operating systems can record
additional information, such as the attachment of peripherals, the attachment of USB flash
storage devices or other external storage media, and the times the computer was in use.
Computer file systems can record information about the dates files were created and the
sequence in which they were created.

27. Forensic evidence on a device can also indicate who has used or controlled the

device. This “user attribution” evidence is analogous to the search for “indicia of occupancy”

1]
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 12 of 14
19-314 6 ge
while executing a search warrant at a residence. A person with appropriate familiarity with how
an electronic device works may, after examining this forensic evidence in its proper context, be
able to draw conclusions about how electronic devices were used, the purpose of their use, who
used them, and when.

28. The process of identifying the exact electronically stored information on a storage
medium that are necessary to draw an accurate conclusion is a dynamic process. Electronic
evidence is not always data that can be merely reviewed by a review team and passed along to
investigators. Whether data stored on a computer is evidence may depend on other information
stored on the computer and the application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other evidence also falls within the
scope of the warrant.

29. Further, in finding evidence of how a device was used, the purpose of its use, who

“used it, and when, sometimes it is necessary to establish that a particular thing is not present on a
storage medium.

30. Based on the foregoing, and consistent with Rule 41(e)(2)(B), the warrant I am
applying for would permit the examination of the devices consistent with the warrant. The
examination may require authorities to employ techniques, including but not limited to
computer-assisted scans of the entire medium, that might expose many parts of the device to
human inspection in order to determine whether it is evidence described by the warrant.

31. | Because this warrant seeks only permission to examine devices already in law
enforcement’s possession, the execution of this warrant does not involve the physical intrusion
onto a premise. Consequently, I submit there is reasonable cause for the Court to authorize

execution of the warrant at any time in the day or night.

12
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 13 of 14
19-314 6 sup

32. During this case and in numerous others involving complex DTOs, investigators
have learned that the drug-trafficking organization relies heavily on electronic devices to
facilitate drug trafficking. It is necessary to conduct a physical inspection of the electronic
devices in order to obtain electronic communications and other information that might be stored
on the seized phones and to determine whether any of the seized phones were the subject of
wiretap, pen register or other investigation detailed herein. The phones may also contain data and
communications that were not electronically intercepted due to encryption or for other reasons.

33. Again, the Target Devices remains in the custody of law enforcement. The only
known specifics of each phone requested for authorization to search are described in Attachment
A and the types of information expected to be recovered from the devices are described in
Attachment B.

34. Accordingly, there is probable cause to believe that evidence will be found from
an analysis of the Target Devices. The phones may contain records of DTO/gang members’
most recent calls, which may include calls with other persons involved in the DTO/gang,
whether they are suppliers, distributors, or other associates. The phones may contain copies of
SMS or text or other electronic communications between all Target Subjects and other persons
involved in drug-activity; the phones may contain address or ‘contact list” information for other
drug associates; and the phones may contain a variety of other electronic evidence, including
electronic communications through various cellular or internet-based applications (which the
DTO/ gang has been known to use in the past), photographs and other information.

35. Lastly, it is known through training, knowledge and experience that the forensic
analysis of an electronic device could allow investigators to identify any email account(s) or

social media account(s), which may be utilized by the DTO to facilitate drug trafficking. Many

13
Case 1:19-mj-03146-JMC Document 3 Filed 10/31/19 Page 14 of 14
| 19-3146 jue
smartphones have the ability to be synced with not only email and social media accounts, but
also syne data to “cloud” mediums. The analysis of the Target Devices would allow
investigators to identify the accounts utilized for further search warrants to reveal additional
evidence related to the Target Offenses.
CONCLUSION

36. | Based upon the information set forth in this affidavit, I believe that sufficient
probable cause exists to believe that in the Target Devices, there is evidence of the Target
Offenses.

WHEREFORE, in consideration of the facts presented, I respectfully request that this
Court issue search warrants for the Target Devices, and authorize the search and the seizure of
the items described in Attachment A, for the information set forth in Attachment B where

applicable, which constitute fruits, evidence and instrumentalities of the Target Offenses.

(]

/
Joby, orbs
Spetial Agent
Federal Bureau of Investigation

 

TS te RSCSven
i OCT 16 201g
Sworn to before me thi day of September 2019.
CLERK, Ue yet
. BY DISTRICT CP ney GouRT
| DERY} ¢
4 3 I Lo va
EE ete The nf, dtk Coulson
SoS Oe Unigéd States Magistrate Judge

14
